Citation Nr: 0801411	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  05-30 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a back condition 
secondary to service-connected degenerative joint disease of 
the left hip. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel






INTRODUCTION

The veteran had active military service from August 1965 to 
May 1969 and May 1995 to November 1995.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that his current back condition is 
secondary to his service-connected degenerative joint disease 
of the left hip.  Secondary service connection may be granted 
for a disability which is proximately due to or the result of 
an established service-connected condition, or when a 
service-connected disorder aggravates another disability.  38 
C.F.R. § 3.310 (2007); Allen v. Brown, 7 Vet. App. 439 
(1995).  

The Board notes that the veteran had VA medical examinations 
in April 2003, July 2003, and January 2005; however, the VA 
examiner in April 2003 did not opine if the veteran's back 
condition was secondary to his service-connected hip disorder 
and when asked for an addendum he still did not opine in 
regards to the veteran's back condition.  The VA examiner in 
July 2003 opined that it was not likely that the veteran's 
low back condition was attributed to his history of 
parachuting; however, the Board notes that the VA examiner 
did not opine to it on a secondary basis.  The VA examiner in 
January 2005 did not discuss the veteran's back condition.  

Therefore, the RO should schedule the veteran for a VA 
examination in order to obtain definitive medical opinion as 
to whether it is as least as likely as not that the veteran's 
back condition is secondary to or aggravated by his service-
connected degenerative joint disease of the left hip.

The Board notes that in February 2006 the veteran indicated 
that there were current VA treatment reports from the 
previous nine months generated at the Providence, New Haven 
and Jamaica Plain VA Medical Centers (VAMC) that were not 
part of the veteran's claims file and were needed in order to 
fairly adjudicate the issue on appeal.  Therefore, to ensure 
that all due process requirements are met, in addition to 
affording the veteran a medical examination, the RO should 
obtain the identified VA treatment reports dated from 2005 to 
the present.  

The actions identified herein are consistent with the duties 
imposed by VCAA; however, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim remaining on appeal.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain copies of all VA 
outpatient records from the Providence, 
New Haven and Jamaica Plain VAMC's 
concerning treatment of the veteran's 
back and hip disabilities from 2005 to 
the present time.  All records obtained 
should be associated with the claims 
folder.

2.   The veteran should be scheduled for 
a VA medical examination to ascertain the 
nature and likely etiology of the 
veteran's back condition.  The entire 
claims file must be made available to the 
examiner(s), and the examination 
report(s) should include discussion of 
the veteran's documented medical history 
and assertions. All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

Based on the review of the file, 
examination of the veteran, and the 
results of all diagnostics and tests, the 
examiner identify any current back 
disability and should specifically 
indicate whether it is at least as likely 
as not that the veteran's back condition 
is caused OR aggravated by the veteran's 
service-connected degenerative joint 
disease of the left hip. 

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issue on appeal should be reviewed with 
consideration of all pertinent evidence 
and legal authority.  

5.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response.  The RO should then return 
the case to the Board if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



